Susan
 Williams
                                   Cite as 2013 Ark. App. 514
 2019.01.
 02              ARKANSAS COURT OF APPEALS
 15:37:29
                                        DIVISION IV
 -06'00'                               No. CR-12-1027


                                                  Opinion Delivered   SEPTEMBER 18, 2013

CHARLES L. STUTTE                                 APPEAL FROM THE WASHINGTON
                               APPELLANT          COUNTY CIRCUIT COURT
                                                  [NO. CR-12-765-1]
V.
                                                  HONORABLE WILLIAM A. STOREY,
                                                  JUDGE
STATE OF ARKANSAS
                                   APPELLEE       SUPPLEMENTAL ADDENDUM
                                                  ORDERED



                             KENNETH S. HIXSON, Judge


       Appellant Charles Stutte was convicted of driving while intoxicated, first offense, and

resisting arrest following a bench trial in Washington County Circuit Court. Appellant argues

on appeal that both convictions should be reversed because the charges resulted from an illegal

stop and because there is insufficient evidence to support either conviction. We cannot

address the merits at this time because appellant failed to comply with the Arkansas Supreme

Court’s rules governing the contents of the abstract and addendum. Specifically, appellant

must submit a supplemental addendum that includes the dash-board video recording of the

pursuit and stop by the officer.

       An appellant must include in the addendum those exhibits that are essential for our

court to understand the case, including computer disks and DVDs, if applicable. Ark. Sup.

Ct. R. 4-2(a)(8)(A)(i). Here, the video recording of the officer’s pursuit and stop of appellant
                                 Cite as 2013 Ark. App. 514

was made part of the record and was essential in the trial court’s consideration of his argument

regarding an alleged illegal stop. In our de novo review of suppression issues, we necessarily

would need to review the entirety of the evidence before the trial court, which would include

the DVD of this recording. We will permit appellant seven calendar days to supplement his

addendum to provide the video exhibit to the members of our court. Ark. Sup. Ct. R. 4-

2(b)(4) (2012); see also Powell v. State, 2013 Ark. App. 149; Lewis v. State, 2012 Ark. App. 540.

       Supplemental addendum ordered.

       GRUBER and WOOD, JJ., agree.

       Taylor Law Partners, LLP, by: William B. Putman, for appellants.

       Dustin McDaniel, Att’y Gen., by: Laura Shue, Ass’t Att’y Gen., for appellee.




                                               2